Mobley, Justice.
Dean Pruitt, as resident of Forsyth County and citizen of the State of Georgia, filed a petition seeking mandamus against Gus Housley, Loyd Smith, and Billy Mc-Brayer, Chairman and members respectively of the Board of Commissioners of Roads and Revenue of Forsyth County, Georgia. The petitioners prayed that mandamus issue compelling the defendants to fix annual license fees and regulate the sale of malt beverages in Forsyth County as allegedly required by the Malt Beverage Act of 1935 (Ga. L. 1935, p. 73). The trial court sustained the general demurrer to the petition and Pruitt, the appellant, excepted to said ruling. Held:
This case is controlled adversely to appellant’s position by the ruling of this court in McKinnon v. Manning, 221 Ga. 532 (145 SE2d 552) where we held that the Malt Beverage Act imposed no duty upon local authorities to regulate the issuance of licenses to engage in the malt beverage business and that the defendants could not be compelled by mandamus to so regulate under the Act. See Gaissert v. State, 186 Ga. 599 (198 SE 675), and Weathers v. Stith, 217 Ga. 39 (1) (120 SE2d 616).

Judgment affirmed.


All the Justices concur.

Wesley R. Asinof, for appellant.
B. B. Robertson, Sidney T. Schell, for appellees.